Citation Nr: 0735644	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  94-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, including arthritis and fusion at C2-3, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran appealed from an April 1990 rating decision in 
which the RO increased the rating for service-connected 
cervical strain from 0 to 10 percent.  Subsequently in 
December 1991 the RO declined to reopen a claim of service 
connection for fusion at C2-3.  In a January 1995 rating 
decision, the RO increased the rating for the service-
connected cervical strain from 10 to 20 percent.  However, 
the increased rating claim remained in controversy because 
the rating remained less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a rating November 1995 decision, the RO reopened the claim 
of service connection for C2-3 fusion and granted service 
connection for that disability.  In that decision the RO 
continued the rating of 20 percent for the cervical spine 
disability therein-as a result of the grant of service 
connection for C2-3 fusion-characterized as chronic neck 
strain with post traumatic degenerative changes including 
fusion of C2-3, with limitation of motion.

In December 2000, the Board granted a rating of 30 percent 
for the service-connected cervical spine disability, 
including arthritis and fusion at C2-3.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In May 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's December 2000 decision and to remand this matter 
for development and readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  The 
CAVC granted the motion in June 2001, vacating and remanding 
the case to the Board; including vacating the part of the 
Board decision which denied a rating in excess of 30 percent 
for cervical spine disability.  

In February 2002, the Board requested further development 
regarding the veteran's service connected neck disorder.  
Later, the Board remanded the case to the RO in June 2003 for 
further development.  In September 2005 the appellant 
testified before the undersigned Veterans Law Judge at the 
RO.  
 
In a February 2006 decision, the Board denied the veteran's 
claim for an increased rating for a cervical spine 
disability, including arthritis and fusion at C2-3.

The appellant appealed to the Court the Board's February 2006 
decision to deny the veteran's claim for an increased rating 
for a cervical spine disability, including arthritis and 
fusion at C2-3.  In an August 2007 Order, the Court vacated 
the part of the February 2006 Board decision that denied the 
claim for an increased rating.  This matter is now before the 
Board of Veterans' Appeals (Board) on remand from the Court 
for actions consistent with that order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 Order, the Court granted a joint motion for 
remand submitted by the appellant and the Secretary of VA 
(parties), and thereby determined that a remand was 
necessary.  In granting the joint motion, the Court vacated 
the February 2006 Board decision as to that part of the 
decision that denied the claim for an increased rating for a 
cervical spine disability, including arthritis and fusion at 
C2-3.  The parties requested that the veteran's appeal to the 
Court be dismissed as to that part of the February 2006 Board 
decision which denied a claim for service connection for 
post-traumatic stress disorder-in other words, they 
requested that the February 2006 Board decision, which denied 
claim for service connection for PTSD, not be disturbed as to 
that claim.  The Board here has determined that a remand to 
the RO is necessary for the following reasons.

In the joint motion granted by the Court, the parties agreed 
that a remand was required for the Board to meet its duty to 
assist the appellant to fully develop his claim.  
Specifically, the parties agreed that VA failed to associate 
current VA treatment records with the claims file, and to 
provide him with a thorough and contemporaneous medical 
examination to evaluate his current level of disability due 
to his service-connected cervical spine disability.  They 
agreed that these two actions must be taken.

Review of the claims file shows that the most recent VA 
medical records on file are dated in May 2003.  In a July 
2003 statement the veteran reported that he continued to 
suffer from spine and back pain on a regular basis.  He 
indicated that his back and neck pain persisted and had 
increased in severity.  In an associated VA Form 21-4142, 
"Authorization and Consent to Release Information...," the 
veteran indicated that his treatment from 1987 to the present 
for his back pain has been at the VA Medical Center in 
Phoenix Arizona, and that the treatment was ongoing.

VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the 
Board's adjudication of the veteran's claim, the RO should 
obtain any existing VA medical treatment records not of 
record, particularly any such records dated from May 2003 to 
the present.  See 38 U.S.C. § 5103A (West 2002 & Supp. 2005); 
Id.; see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").

A new examination is warranted for the veteran's cervical 
spine condition for the following reasons. First, because the 
veteran was last examined in October 2002, more than five 
years ago, a contemporaneous and thorough VA examination-
which takes into account any additional records of prior 
medical treatment after that examination and also obtained 
via this remand-would certainly assist the Board in 
clarifying the severity of the veteran's cervical spine 
disability. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Second, the veteran has asserted that his cervical spine 
condition has worsened since that examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995). 

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In summary, as decisions of the Board must be based on all of 
the evidence that is known to be available, prior to further 
adjudication of the claim, the RO must obtain all VA and any 
other treatment records not on file and relevant to the 
claimed cervical spine condition.  After obtaining any 
existing VA and other medical records, to specifically 
include any since May 2003 at the VA Medical Center in 
Phoenix, Arizona, the RO should arrange for VA spine and 
neurological disorders examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his cervical 
spine disability, including arthritis and 
fusion at C2-3, since October 2002.  The 
RO should request copies of any private or 
VA medical records of treatment for that 
disability for that period from all 
sources identified, which are not of 
record.  As part of this action, the AOJ 
should specifically obtain copies of all 
medical records of treatment which are not 
on file for the veteran's service-
connected cervical spine disability, 
including arthritis and fusion at C2-3, 
from the VA Medical Center in Phoenix 
Arizona, to specifically include all such 
medical records dated from May 2003 to the 
present.

2.  After accomplishing the above and 
obtaining any available records, the AOJ 
should arrange for the appellant to 
undergo spine and nerve examinations of 
the cervical spine, to determine the 
nature and severity of his service-
connected cervical spine disability, 
including arthritis and fusion at C2-3.
 
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail. The examiners should 
review the claims folder in conjunction 
with the respective examinations, and this 
fact should be so indicated in the 
examination report. The rationale for any 
opinion expressed should be included in 
the respective examination reports. If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs 
concerning the cervical spine.  The 
neurological examiner should specifically 
comment as to whether, and if so, the 
frequency of incapacitating episodes 
associated with the veteran's service-
connected cervical spine disability, 
including arthritis and fusion at C2-3, to 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for the 
cervical spine disability.  For purposes 
of evaluation, an incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a physician. 
The examiner should discuss the effect the 
veteran's cervical spine disorder has upon 
his daily activities.

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait. 
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
service-connected cervical spine 
disability, including arthritis and fusion 
at C2-3, on his daily activities.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an increased 
rating for the service-connected cervical 
spine disability, including arthritis and 
fusion at C2-3.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



